DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s preliminary amendment filed on 12/27/2019.
Claims 1-18 are cancelled. Claims 19-35 are newly added. Claims 19-35 are pending. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 28 recites “calculating a third similarity metric depending on the relevance profile of the candidate contingency profile and depending on the relevance profile of the reference contingency profile”, which has not been described in the specification. Applicant only recited 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 28 recites a limitation “wherein a similarity metric indicating the similarity between the candidate contingency profile and the respective reference contingency profile is computed as a function of the calculated second similarity metric and the calculated third similarity metric, and wherein a similarity metric indicating the similarity between the candidate contingency profile and the respective reference contingency profile is computed as an average of the first similarity metric and the second similarity metric”, which introduces confusion about how the “similarity metric” should be computed. Since Applicant recited in the specification (on Page 17) that the similarity metric is computed as an average of the first similarity metric and the second similarity metric, for continuing examination purpose, claim 28 has been construed as "
28. The method of claim 19, wherein the method further comprises:
	calculating, for each of the reference contingency profiles stored in the reference contingency database, a first similarity metric depending on the global network state profile of the candidate contingency profile and depending on the global network state profile of the reference contingency profile;

wherein the similarity metric indicating the similarity between the candidate contingency profile and the respective reference contingency profile is computed as an average of the first similarity metric and the second similarity metric.”.
 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	Claim 19 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent Applicant No. 16/002,095 to Becher (hereinafter as “App_095”) in view of Sordoni (US 2017/0351663 A1, hereinafter as “Sordoni”). 
	Table has been created below to compare claim 19 of the instant application and claim 2 of the App_095.

Instant application 
App_095
19. A method for recognizing contingencies in a power supply network, the method comprising:
processing measurement data generated by in-field measurement devices of the power supply network by associated neural attention models, such that a global network state profile of the power supply network is provided, the global network state profile comprising for the in-field measurement devices of the power supply network, a class probability distribution over contingency classes;
processing the measurement data generated by the in-field measurement devices of the power supply network, such that a relevance profile of the power supply network is provided, the relevance profile comprising for the in-field measurement devices a relevance distribution indicating a probability where an origin of a contingency within the power supply network resides;
comparing the global network state profile of the power supply network and the relevance profile of the power supply network with reference contingency profiles stored in a reference contingency database, such that contingencies in the power supply network are recognized; and
computing a similarity metric indicating a similarity between a candidate contingency profile formed by the global network state profile and the relevance profile of the power supply network and a reference contingency profile for each of the reference contingency profiles stored in the reference contingency database depending on the global network state profile of the candidate contingency profile and depending on the global network state profile of the respective reference contingency profile.


A method for recognizing a contingency in a power supply network, the method comprising the steps of:
(a) processing measurement data generated by in-field measurement devices of the power supply network by a local network state estimation model to calculate local network state profiles;
(b) generating a global network state profile from the local network state profiles;



(c) processing the measurement data generated by the in-field measurement devices of the power supply network to provide a relevance profile comprising for the in-field measurement devices a relevance distribution indicating a probability where the origin of a contingency within the power supply network resides; and









(d) computing a similarity between a candidate contingency profile being formed by the generated global network state profile and formed by the calculated relevance profile and reference contingency profiles stored in a reference contingency database to identify the reference contingency profile having a highest computed similarity as the recognized contingency.

a class probability distribution over contingency classes.


In the table above, all matching elements of the claim limitations are underlined (the limitation “comparing …” in claim 19 of the instant application is also taught since claim 2 of App_095 teaches to compute similarity). As illustrated in the table above, claim 2 of App_095 teaches all the limitations of claim 19 of the instant application except for the neural attention models. However in the art of AI (Artificial Intelligence), it is a common practice to use neural attention models to process data. For example, Sordoni teaches in an analogous art to use neural attention model to process the incoming data to generate a probability distribution over the candidate answers ([0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the model in the claim 2 of App_095 based on the teaching of Sordoni, to be a neural attention model. One of ordinary skill in the art would have been motivated to do this modification since it can help “predict an answer”, as Sordoni teaches in [0003]. 
Similarly, claims 33, 22/34, 27, 29, 30, 31, 32 are also provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 6, 9, 10, 11, 12 of App_095 respectively in view of Sordoni.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 22, 27 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Krompa (US 2017/0153615 A1, hereinafter as “Krompa”) in view of Sordoni (US 2017/0351663 A1, hereinafter as “Sordoni”). 
Regarding claim 19, Krompa teaches:
A method for recognizing contingencies in a power supply network ([0002]: “a method and apparatus for automatic recognizing similarities between perturbations in a network and in particular in a power supply network or electric power grid”), the method comprising:
processing measurement data generated by in-field measurement devices of the power supply network (FIG. 3 and [0027]: “… a recording unit 5 adapted to record a perturbation data snapshot PDS if a perturbation is observed during operation of the network 2 and is adapted to provide a corresponding second data array DA2 for the recorded perturbation data snapshots …..The phase measurement units PMU can be located at specific sites within the network 2 to monitor the state of the whole power supply network 2”) by associated trained data models, such that a global network state profile of the power supply network is provided (FIG. 1 and [0028]: “As illustrated in FIG. 1, the apparatus 1 comprises a processing unit 6 adapted to derive a latent vector representation for the observed perturbation k from the second data array DA2 provided by said recording unit using the trained data model of perturbations provided by the generation unit 4”), the global network state profile comprising for the in-field measurement devices of the power supply network, contingency classes ([0030]: “A perturbation data snapshot PDS is a snapshot of the whole network 2 comprising time-series sensor data for different network parameters. …The collection of these data snapshots for a multiple set of disturbances or perturbations can be labelled beforehand by domain experts and can be organized in the fourth-order tensor forming the first data array DA1. The labels can indicate where the perturbation has happened and what kind of disturbance it is, for instance "generator trip in Turkey". Using this fourth-order tensor or data array, in a possible ;
processing the measurement data generated by the in-field measurement devices of the power supply network, such that a relevance profile of the power supply network is provided, the relevance profile comprising for the in-field measurement devices a relevance factor indicating an origin of a contingency within the power supply network resides (FIG.s 1,3 and [0027, 0028, 0030]: as recited above, Krompa also teaches to process the measurement data to generate a relevance profile indicating an origin of a contingency within the power supply network resides, i.e., “where the perturbation has happened”);
comparing the global network state profile of the power supply network and the relevance profile of the power supply network with reference contingency profiles stored in a reference contingency database (memory unit 3 in FIG. 1 and recited in [0025]: “the apparatus 1 comprises a memory unit 3 storing a first data array DA1 of multiple perturbation data snapshots each recorded in response to a perturbation or disturbance observed in the network 2”), such that contingencies in the power supply network are recognized ([0028, 0029]: “The processing unit 6 of the apparatus 1 is further adapted to detect perturbations similar to the observed perturbation on the basis of the derived latent vector representation of the observed perturbation k and on the basis of the latent vector representations of multiple perturbations provided by the trained data model. … The processing unit 6 is further adapted in a possible embodiment to determine a perturbation type of at least one observed perturbation depending on the recognized similarities between perturbations in the network 2”. This teaches ; and
computing a similarity metric indicating a similarity between a candidate contingency profile formed by the global network state profile and the relevance profile of the power supply network and a reference contingency profile for each of the reference contingency profiles stored in the reference contingency database depending on the global network state profile of the candidate contingency profile and depending on the global network state profile of the respective reference contingency profile (as recited above, Krompa teaches to compare to determine a similarity to recognize the contingency. Krompa also teaches the similarity is computed by calculating cosine distances, as recited in [0028]: “The processing unit 6 is adapted to detect perturbations similar to the observed perturbation k in a possible embodiment on the basis of calculated cosine distances between the derived latent vector representation of the observed perturbation k and the latent vector representations of the multiple perturbations provided by the trained data model tDM output by the generation unit 4”).
Krompa teaches to use tensor factorization instead of neural attention. Specifically, Krompa teaches all the limitations of claim 1 except to process the measurement data by neural attention models to generate the global network state profile comprising a class probability distribution over contingency classes, and to generate the relevance profile comprising a relevance distribution indicating a probability where an origin of a contingency resides.
However, in the art of AI (Artificial Intelligence), it is a common practice to use neural attention models to process data. For example, Sordoni teaches in an analogous art to use 
Krompa teaches to use machine learning to extract information from incoming data to generate candidate answers, and Sordoni teaches to use  neural attention models in machine learning to process incoming data to generate candidate answers associated with a probability distribution. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krompa based on the teaching of Sordoni, to make the method to further comprise to process the measurement data by neural attention models to generate the global network state profile comprising a class probability distribution over contingency classes, and to generate the relevance profile comprising a relevance distribution indicating a probability where an origin of a contingency resides. One of ordinary skill in the art would have been motivated to do this modification since it can help “predict an answer”, as Sordoni teaches in [0003]. 

Regarding claim 22, Krompa-Sordoni teach all the limitations of claim 19.
Krompa further teaches:
the in-field measurement devices comprise phasor measurement units that provide a time series of measurement data in different measurement channels ([0025]: “each entry xi, j, t, k indicates a measurement X of a measurement type j of a phase measurement unit PMUi at a time t for a perturbation k observed within the network 2”).


Krompa further teaches:
each of the reference contingency profiles stored in the reference contingency database comprises a reference global network state profile and a reference relevance profile ([0028, 0029]: “The processing unit 6 of the apparatus 1 is further adapted to detect perturbations similar to the observed perturbation on the basis of the derived latent vector representation of the observed perturbation k and on the basis of the latent vector representations of multiple perturbations provided by the trained data model. … The processing unit 6 is further adapted in a possible embodiment to determine a perturbation type of at least one observed perturbation depending on the recognized similarities between perturbations in the network 2”. This teaches to compare the derived latent vector representation of the observed perturbation, which comprises the global network state profile and the relevance profile, to the latent vector representation of the perturbation provided by the trained data mode, which is the reference contingency profile stored in a database, and to recognize the perturbation/contingency based on the comparison/similarity. The reference contingency profile comprises a reference global network state profile to compare to the global network state profile, and a reference relevance profile to compare to the relevance profile).

Regarding claim 32, Krompa-Sordoni teach all the limitations of claim 19.
Krompa further teaches:
the neural attention models are trained with measurement data of observed contingencies of the power supply network ([0026]: “The apparatus 1 further comprises a generation unit 4 which is adapted to generate by machine learning a data model of perturbations trained on the first data array DA1 read from the memory unit 3. The trained data .

Claim 33 recites a monitoring system to conduct the operation steps of the method of claim 19 with substantially the same limitations. The additional element in claim 33, i.e., the “processor”, is inherently needed to conduct the method of claim 19, and taught by Krompa-Sordoni. Therefore, claim 33 is rejected for the same reason recited in the rejection of claim 19.

Claim 34 recites a monitoring system to conduct the operation steps of the method of claim 22 with substantially the same limitations. Therefore, claim 34 is rejected for the same reason recited in the rejection of claim 22.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Krompa in view of Sordoni, and in further view of Chaturvedi (US 2015/0043410 A1, hereinafter as “Chaturvedi”). 
Regarding claim 20, Krompa-Sordoni teach all the limitations of claim 19.
But Krompa-Sordoni do not teach each of the neural attention models associated with a corresponding in-field measurement device is used to calculate a local network state profile for the power supply network at the respective in-field measurement device.
However, it is a common practice to obtain a local network state profile for each node within a network. For example, Chaturvedi teaches in an analogous art: 
each of the data associated with a corresponding in-field measurement device (FIG.s 1 and 2 and [0050]: “Sensors 232 and 234 represent data sensors that collect information local to the user of the node”. Chaturvedi teaches the sensors within each node of a network is used to collect data about the node) is used to calculate a local network state profile for the network at the respective in-field measurement device ([0033]: “Each node within a mesh or fabric can include a node profile, such as a node power profile”. Chaturvedi teaches to use the collected data to create a local network state profile for the node).
Since Krompa-Sordoni teach to use neural attention model to process the measurement data to create network state profile, and since Chaturvedi teaches to create a local profile for each node within a network, Krompa-Sordoni can combine the teaching from Chaturvedi to use neural attention model to create a local profile for each node within the power supply network. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krompa-Sordoni based on the teaching of Chaturvedi, to make the method wherein each of the neural attention models associated with a corresponding in-field measurement device is used to calculate a local network state profile for the power supply network at the respective in-field measurement device. One of ordinary skill in the art would have been motivated to do this modification since it can help achieve “improved network-level power management”, as Chaturvedi teaches in [0013]. 

Regarding claim 21, Krompa-Sordoni-Chaturvedi teach all the limitations of claim 20.
Chaturvedi further teaches:
the local network state profiles of the different in-field measurement devices are concatenated to provide the global network state profile of the network ([Abstract]: “… fabric-level power profiles reflecting the aggregated power profiles from some or all of the nodes .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Krompa-Sordoni based on the teaching of Chaturvedi, to make the method wherein the local network state profiles of the different in-field measurement devices are concatenated to provide the global network state profile of the power supply network. One of ordinary skill in the art would have been motivated to do this modification since it can help achieve “improved network-level power management”, as Chaturvedi teaches in [0013]. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Krompa in view of Sordoni, and in further view of Rainwater (US 2018/0373986 A1, hereinafter as “Rainwater”). 
Regarding claim 24, Krompa-Sordoni teach all the limitations of claim 19.
But Krompa-Sordoni do not teach the neural attention model associated with a corresponding in-field measurement device of the power supply network comprises at least one recurrent neural network layer to capture a time dependency of the received measurement data.
However, Rainwater teaches in an analogous art: 
the neural model comprises at least one recurrent neural network layer to capture a time dependency of the received input data (FIG.1 and [0024]: “… recurrent neural network architecture 100 can be trained over a series of time steps so that the output of recurrent hidden .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krompa-Sordoni based on the teaching of Rainwater, to make the method wherein the neural attention model associated with a corresponding in-field measurement device of the power supply network comprises at least one recurrent neural network layer to capture a time dependency of the received measurement data. One of ordinary skill in the art would have been motivated to do this modification since recurrent neural network layer can capture “context” of the input data, as Rainwater teaches in [0005].

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Krompa in view of Sordoni, and in further view of HUANG (US 2019/0347753 A1, hereinafter as “HUANG”). 
Regarding claim 28, Krompa-Sordoni teach all the limitations of claim 19.
But Krompa-Sordoni do not teach calculating, for each of the reference contingency profiles stored in the reference contingency database, a first similarity metric depending on the global network state profile of the candidate contingency profile and depending on the global network state profile of the reference contingency profile; calculating, for each of the reference contingency profiles stored in the reference contingency database, a second similarity metric depending on the relevance profile of the candidate contingency profile and depending on the relevance profile of the reference contingency profile; and wherein the similarity metric indicating the similarity between the candidate contingency profile and the respective reference contingency profile is computed as an average of the first similarity metric and the second similarity metric.

Since the contingency profile in the teaching of Krompa contains the global network state profile and the relevance profile, and since Krompa teaches to compute the similarity metric of the contingency profile, Krompa-Sordoni can learn from HUANG to compute the similarity metric of the contingency profile by taking the average of the calculated similarity metric of the global network state profile and the calculated similarity metric of the relevance profile. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krompa-Sordoni based on the teaching of HUANG, to make the method to further comprise calculating, for each of the reference contingency profiles stored in the reference contingency database, a first similarity metric depending on the global network state profile of the candidate contingency profile and depending on the global network state profile of the reference contingency profile; calculating, for each of the reference contingency profiles stored in the reference contingency database, a second similarity metric depending on the relevance profile of the candidate contingency profile and depending on the relevance profile of the reference contingency profile; and wherein the similarity metric indicating the similarity between the candidate contingency profile and the respective reference contingency profile is computed as an average of the first similarity metric and the second similarity metric. One of ordinary skill in the art would have been motivated to do this modification since it can help ensure efficiency and reduce cost, as HUANG teaches in [0006]. 

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Krompa in view of Sordoni, and in further view of Barfield (US 2016/0036964 A1, hereinafter as “Barfield”). 
Regarding claim 29, Krompa-Sordoni teach all the limitations of claim 19.
But Krompa-Sordoni do not teach preprocessing the measurement data generated by each in-field measurement device of the power supply network, such that a standard deviation of the measurement data from an expected value in a steady state is provided for each measurement channel of the respective in-field measurement device.
However, it is a common practice to process measurement data to generate a standard deviation. For example, Barfield teaches in an analogous art to “process magnetometer data … from raw sensor data (e.g. mathematical operations on a predefined amount of sensor data: mean, min, max, standard deviation, …, etc.)” ([0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krompa-Sordoni based on the teaching of Barfield, to make the method to further comprise preprocessing the measurement data generated by each in-field measurement device of the power supply network, such that a standard deviation of the measurement data from an expected value in a steady state is provided for each measurement channel of the respective in-field measurement device. One of ordinary skill in the art would have been motivated to do this modification since the data “may then be used in machine learning techniques to train a computational model”, as Barfield teaches in [0090].

Regarding claim 30, Krompa-Sordoni-Barfield teach all the limitations of claim 29.
Barfield further teaches:
rescaling the respective preprocessed measurement data, the rescaling comprising dividing the respective preprocessed measurement data and the specific standard deviation ([0117]: “input data may be normalized. For example, input data may be normalized by subtracting the mean and dividing by the standard deviation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Krompa-Sordoni based on the teaching of Barfield, to make the method to further comprise rescaling the respective preprocessed measurement data, the rescaling comprising dividing the respective preprocessed measurement data through the channel and the in-field measurement device specific standard deviation.. One of ordinary skill in the art would have been motivated to do this modification since the data can then be used to train a model, as Barfield teaches in [0090] and [0117].

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Krompa in view of Sordoni and Chaturvedi, and in further view ZHANG (US 2016/0350611 A1, hereinafter as “ZHANG”). 
Regarding claim 23, Krompa-Sordoni-Chaturvedi teach all the limitations of claim 20.
But Krompa-Sordoni-Chaturvedi do not teach the respective neural attention model comprises a convolutional layer to smooth measurement data received by an associated in-field measurement device of the power supply network.
However, ZHANG teaches in an analogous art: 
the neural model comprises a convolutional layer to smooth input data ([0050]: “The neuronal network may have, but is not limited on, a structure as follows: an input layer, configured to receive the feature vector sequences; a convolution layer, configured to smooth the input vectors and extract their features”).
.  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Krompa in view of Sordoni and Rainwater, and in further view of Wang (US 2017/0200066 A1, hereinafter as “Wang”). 
Regarding claim 25, Krompa-Sordoni-Rainwater teach all the limitations of claim 24.
But Krompa-Sordoni-Rainwater do not teach the neural attention model associated with an in-field measurement device of the power supply network comprises an attention layer that weights outputs of a last recurrent neural network layer of the neural attention model with an output of an associated feed-forward attention subnetwork receiving channel-wise context information data indicating a steady state of the power supply network at the respective in-field measurement device.
However, Wang teaches in an analogous art: 
the neural attention model comprises an attention layer that weights outputs of a last recurrent neural network layer of the neural attention model with an output of an associated feed-forward attention subnetwork receiving context information data (FIG. 9 and [0075]: “As the RNN transits, the semantic attention model 208 obtains feedback 908 regarding the current state and context of the caption analysis. This feedback 908 is employed .
Since the context information data in Krompa’s power network can include data indicating a steady state or unsteady state of the power supply network, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krompa-Sordoni-Rainwater based on the teaching of Wang, to make the method wherein the neural attention model associated with an in-field measurement device of the power supply network comprises an attention layer that weights outputs of a last recurrent neural network layer of the neural attention model with an output of an associated feed-forward attention subnetwork receiving channel-wise context information data indicating a steady state of the power supply network at the respective in-field measurement device. One of ordinary skill in the art would have been motivated to do this modification since it can help “attend to the most relevant” information, as Wang teaches in [0075]. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Krompa in view of Sordoni and Chaturvedi, and in further view of Catanzaro (US 2017/0148433 A1, hereinafter as “Catanzaro”). 
Regarding claim 26, Krompa-Sordoni teach all the limitations of claim 19.
But Krompa-Sordoni do not teach the neural attention model associated with a corresponding in-field measurement device of the power supply network comprises a classification layer that receives weighted outputs of a last recurrent neural network layer of the neural attention network to calculate a local network state profile for the power supply network at the respective in-field measurement device indicating a predicted class probability distribution over contingency classes.

the data associated with a corresponding in-field measurement device of the network (FIG.s 1 and 2 and [0050]: “Sensors 232 and 234 represent data sensors that collect information local to the user of the node”. Chaturvedi teaches the sensors within each node of a network is used to collect data about the node)  calculate a local network state profile for the network at the respective in-field measurement device ([0033]: “Each node within a mesh or fabric can include a node profile, such as a node power profile”. Chaturvedi teaches to use the collected data to create a local network state profile for the node)
Since Krompa-Sordoni teach to use neural attention model to process the measurement data to create network state profile, and since Chaturvedi teaches to create a local profile for each node within a network, Krompa-Sordoni can combine the teaching from Chaturvedi to use neural attention model to create a local profile for each node within the power supply network. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krompa-Sordoni based on the teaching of Chaturvedi, to make the method the neural attention model associated with a corresponding in-field measurement device of the power supply network calculates a local network state profile for the power supply network at the respective in-field measurement device. One of ordinary skill in the art would have been motivated to do this modification since it can help achieve “improved network-level power management”, as Chaturvedi teaches in [0013]. 
Krompa-Sordoni-Chaturvedi teach all the limitations except the neural attention model comprises a classification layer that receives weighted outputs of a last recurrent neural network layer of the neural attention network to calculate the local network state profile for the power supply network at the respective in-field measurement device indicating a predicted class probability distribution over contingency classes.

the neural model comprises a classification layer (CTC layer 125 described in FIG. 1 and [0054]) that receives weighted outputs of a last recurrent neural network layer of the neural  network (recurrent layers 115 in FIG. 1. As recited in [0060-0062]: the outputs of recurrent layers contain weights and are fed into CTC layer 125) to calculate a predicted class probability distribution ([0146]: “the RNN model outputs a probability distribution over predicted characters corresponding to input utterances to a Connectionist Temporal Classification (CTC) layer”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krompa-Sordoni-Chaturvedi based on the teaching of Catanzaro, to make the method wherein the neural attention model comprises a classification layer that receives weighted outputs of a last recurrent neural network layer of the neural attention network to calculate the local network state profile for the power supply network at the respective in-field measurement device indicating a predicted class probability distribution over contingency classes. One of ordinary skill in the art would have been motivated to do this modification since it can help achieve “acceptable accuracy”, as Catanzaro teaches in [0008].  

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Krompa in view of Sordoni and Barfield, and in further view of TIWARI (US 2015/0127419 A1, hereinafter as “TIWARI”). 
Regarding claim 31, Krompa-Sordoni-Barfield teach all the limitations of claim 29.
But Krompa-Sordoni-Barfield do not teach calculating a relevance weight for each in-field measurement device, calculating the relevance weight comprising normalizing the standard deviation of the measurement data of the respective in-field measurement device, such that the relevance profile of the power supply network is provided.

calculating the weight comprising normalizing the standard deviation of the measurement data (equation 2 recited in [0044])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krompa-Sordoni-Barfield based on the teaching of TIWARI, to make the method to further comprise calculating a relevance weight for each in-field measurement device, calculating the relevance weight comprising normalizing the standard deviation of the measurement data of the respective in-field measurement device, such that the relevance profile of the power supply network is provided. One of ordinary skill in the art would have been motivated to do this modification since the calculated relevance weight can help determine the similarity between two objects, as TIWARI teaches in [0005]. 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Krompa in view of Sordoni, ZHANG and Rainwater,  and in further view of Chaturvedi and Catanzaro.
Regarding claim 35, Krompa-Sordoni teach all the limitations of claim 33.
But Krompa-Sordoni do not teach each neural attention model comprises a convolutional layer configured to smooth measurement data received by an associated in-field measurement device of the power supply network; at least one recurrent neural network layer configured to capture a time dependency of the received measurement data; and a classification layer configured to weight the received outputs of a last recurrent neural network layer of the at least one recurrent neural network layer of the neural attention network, such that a local network state profile is calculated for the power supply network at the respective in-field measurement device indicating a predicted class probability distribution over contingency classes.

a convolutional layer configured to smooth  input data ([0050]: “The neuronal network may have, but is not limited on, a structure as follows: an input layer, configured to receive the feature vector sequences; a convolution layer, configured to smooth the input vectors and extract their features”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krompa-Sordoni based on the teaching of ZHANG, to make the method wherein each neural attention model comprises a convolutional layer configured to smooth measurement data received by an associated in-field measurement device of the power supply network. One of ordinary skill in the art would have been motivated to do this modification since it can help “smooth the input” measurement data, as ZHANG teaches in [0050].  
Krompa-Sordoni-ZHANG teach all the limitations except each neural attention model comprises at least one recurrent neural network layer configured to capture a time dependency of the received measurement data; and a classification layer configured to weight the received outputs of a last recurrent neural network layer of the at least one recurrent neural network layer of the neural attention network, such that a local network state profile is calculated for the power supply network at the respective in-field measurement device indicating a predicted class probability distribution over contingency classes.
However, Rainwater teaches in an analogous art: 
at least one recurrent neural network layer configured to capture a time dependency of the received input data (FIG.1 and [0024]: “… recurrent neural network architecture 100 can be trained over a series of time steps so that the output of recurrent hidden .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krompa-Sordoni-ZHANG based on the teaching of Rainwater, to make the method wherein each neural attention model comprises at least one recurrent neural network layer configured to capture a time dependency of the received measurement data. One of ordinary skill in the art would have been motivated to do this modification since recurrent neural network layer can capture “context” of the input data, as Rainwater teaches in [0005].
Krompa-Sordoni-ZHANG-Rainwater teach all the limitations except each neural attention model comprises a classification layer configured to weight the received outputs of a last recurrent neural network layer of the at least one recurrent neural network layer of the neural attention network, such that a local network state profile is calculated for the power supply network at the respective in-field measurement device indicating a predicted class probability distribution over contingency classes.
However, it is a common practice to obtain a local network state profile for each node within a network. For example, Chaturvedi teaches in an analogous art: 
a local network state profile is calculated for the network at the respective in-field measurement device (FIG.s 1 and 2 and [0050]: “Sensors 232 and 234 represent data sensors that collect information local to the user of the node”. Chaturvedi teaches the sensors within each node of a network is used to collect data about the node; And [0033]: “Each node within a mesh or fabric can include a node profile, such as a node power profile”. Chaturvedi teaches to use the collected data to create a local network state profile for the node).

Krompa-Sordoni-ZHANG-Rainwater-Chaturvedi teach all the limitations except each neural attention model comprises a classification layer configured to weight the received outputs of a last recurrent neural network layer of the at least one recurrent neural network layer of the neural attention network, such that a local network state profile is calculated for the power supply network at the respective in-field measurement device indicating a predicted class probability distribution over contingency classes.
However, Catanzaro teaches in an analogous art: 
a classification layer (CTC layer 125 described in FIG. 1 and [0054]) configured to weight the received outputs of a last recurrent neural network layer of the at least one recurrent neural network layer of the neural network (recurrent layers 115 in FIG. 1. As recited in [0060-0062]: the outputs of recurrent layers contain weights and are fed into CTC layer 125), such that a predicted class probability distribution is calculated ([0146]: “the RNN model outputs a probability distribution over predicted characters corresponding to input utterances to a Connectionist Temporal Classification (CTC) layer”).


Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Logvinov (US 2004/0036478 A1): teaches a monitoring system to detect and identify the location of a fault in a power line network

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai
Art Unit 2115






/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115